This action was "originally commenced in a court of a justice of the peace," at the town of Truxton, in the county of Cortland, on the 13th July, 1846. The defendants set up title to land, and the action was transferred pursuant to statute, to the court of common pleas of that county. It was pending in that court on the first of July, 1847, and by the new constitution transferred to the *Page 107 
supreme court. It was there finally tried on the 8th May, 1849, and judgment rendered at the general term in May, 1850. From that judgment there is an appeal to this court, and a motion made to dismiss it.
The motion must be granted. The cause was originally commenced in a justice's court, and by the provisions of the code, this court has no jurisdiction of it. Although commenced before, it was tried and decided in the supreme court after the enactment of the code, and to such a case this court has decided that the code applies. (Grover v. Coon, 1 Comst. 536.)
Appeal dismissed with costs.